EXHIBIT 10.2
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of July 29,
2009, by and among Senesco Technologies, Inc., a Delaware corporation (the
"Company"), and Cato Holding Company, a North Carolina corporation ( the
"Purchaser").
 
W I T N E S S E T H :
 
WHEREAS, the Company is currently indebted to Purchaser in an amount in excess
of one hundred seventy-five thousand dollars (US$175,000); and
 
WHEREAS, the Purchaser is willing to purchase certain securities from the
Company in exchange for the indebtedness and the Company is willing to issue
such securities pursuant to the terms of this Agreement; ;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
SECTION I
 
PURCHASE AND SALE OF THE SECURITIES
 
A.           Purchase and Sale.  Subject to the terms and conditions of this
Agreement and on the basis of the representations, warranties, covenants and
agreements herein contained, the Purchaser agrees to purchase at the Closing and
the Company hereby agrees to sell and issue to the Purchaser at the Closing the
following securities:  (a) one hundred ninety-four thousand four hundred
forty-four (194,444) shares (the "Shares") of the Company's common stock, $0.01
par value per share (the "Common Stock"); (b) a warrant to purchase one hundred
seventy-five thousand (175,000) shares of Common Stock at an exercise price of
$0.01 per share (“Warrant A”); and (c) a warrant to purchase one hundred
seventy-seven thousand, four hundred thirty-one (177,431) shares of Common Stock
at an exercise price of $0.60 per share (“Warrant B” and collectively with
Warrant A,  the "Warrants").    The Warrants, together with the Shares, shall be
referred to herein collectively as the "Securities."
 
B.           Price.  The purchase price for the Securities shall be one hundred
seventy-five thousand dollars (US$175,000).
 
C.           Warrant A.  Warrant A shall (i) be in the form of Exhibit A
attached hereto,  (ii) have a seven (7) year term, (iii) be exercisable
immediately, and (iv) entitle the Purchaser and/or its designees, as the case
may be,  to purchase an aggregate of 175,000 shares of the Company’s Common
Stock at an exercise price of $0.01 per share.
 
D.           Warrant B.  Warrant B shall (i) be in the form of Exhibit B
attached hereto, (ii) have a seven (7) year term, (iii) be exercisable in full
beginning six (6) months from the date of issuance, and (iv) entitle the
Purchaser and/or its designees, as the case may be, to purchase an aggregate of
177,431 shares of the Company’s Common Stock at an exercise price of $0.60 per
share..
 



--------------------------------------------------------------------------------


 
SECTION II
 
REPRESENTATIONS, WARRANTIES, COVENANTS
AND AGREEMENTS OF THE COMPANY
 
Except as disclosed in the Schedules attached hereto (“Schedules”) or as
disclosed in, and reasonably apparent from, any report, schedule, form or other
document filed with, or furnished to, the U.S. Securities and Exchange
Commission (“SEC”) and publicly available prior to the date of this Agreement,
the Company represents and warrants to, and covenants and agrees with, the
Purchaser, as of the date hereof, that:
 
A.           Organization; Good Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power and authority to own its properties and to
conduct the business in which it is now engaged.
 
B.           Authority.  Except as set forth on Schedule IIB, the Company has
the full corporate power, authority and legal right to execute and deliver this
Agreement and to perform all of its obligations and covenants hereunder, and no
consent or approval of any other person or governmental authority is required
therefore.  The execution and delivery of this Agreement by the Company, the
performance by the Company of its obligations and covenants hereunder and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by all necessary corporate action.  This Agreement constitutes a
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws affecting the
enforceability of creditors' rights in general or by general principles of
equity.
 
C.           No Legal Bar; Conflicts.  Neither the execution and delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
violates any provision of the Certificate of Incorporation, as amended, or
By-Laws of the Company or any law, statute, ordinance, regulation, order,
judgment or decree of any court or governmental agency, or conflicts with or
results in any breach of any of the terms of or constitutes a default under or
results in the termination of or the creation of any lien pursuant to the terms
of any contract or agreement to which the Company is a party or by which the
Company or any of its assets is bound.
 
D.           Non-Assessable Shares.  The Securities being issued hereunder,
subject to the Company’s receipt of stockholder approval for an increase in the
number of its authorized shares, will be duly authorized and, the Shares, when
issued to the Purchaser for the consideration herein provided, and the shares of
Common Stock issued upon the proper exercise of the Warrants, will be validly
issued, fully paid and non-assessable.
 
E.           SEC Documents; Financial Statements.  During the two years prior to
the date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934
(the “1934 Act”) (all of the foregoing filed prior to the date
 

--------------------------------------------------------------------------------


 
hereof or prior to the Closing Date, and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the "SEC Documents").  The
Company has made available to the Purchaser or their respective representatives
true, correct and complete copies of the SEC Documents not available on the
EDGAR system.  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Purchaser which is not included in the SEC Documents, including, without
limitation, information provided to any Purchaser by the Company in anticipation
of this transaction, contains any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.
 
F.           Absence of Certain Changes.  Except in the ordinary course of
business, since July 28, 2009, there has been no material adverse change and no
material adverse development in the business, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its subsidiaries.  Since July 28, 2009, the Company has not (i) declared or paid
any dividends, (ii) sold any assets, individually or in the aggregate, in excess
of $500,000 outside of the ordinary course of business or (iii) had capital
expenditures, individually or in the aggregate, in excess of $500,000.  The
Company has not taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so.
 
G.           No Undisclosed Events, Liabilities, Developments or
Circumstances.  Except as set forth on Schedule IIG, no event, liability,
development or circumstance has occurred or exists, or is contemplated to occur,
with respect to the Company or its subsidiaries or their respective business,
properties, prospects, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its Common Stock and which has not been publicly
announced.
 
H.           Foreign Corrupt Practices.  Neither the Company, nor any of its
subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any of
 

--------------------------------------------------------------------------------


 
its subsidiaries has, in the course of its actions for, or on behalf of, the
Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
I.           Sarbanes-Oxley Act.  The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof, except where
such noncompliance would not have, individually or in the aggregate, a material
adverse effect.
 
J.           Intellectual Property Rights.  The Company and its subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
("Intellectual Property Rights") necessary to conduct their respective
businesses as now conducted.  None of the Company's Intellectual Property Rights
have expired or terminated, or are expected to expire or terminate within three
years from the date of this Agreement, except for rights which are not necessary
to conduct its business as now conducted.  The Company does not have any
knowledge of any infringement by the Company or its subsidiaries of Intellectual
Property Rights of others.  There is no claim, action or proceeding being made
or brought, or to the knowledge of the Company, being threatened, against the
Company or any of its subsidiaries regarding its Intellectual Property
Rights.  The Company is unaware of any facts or circumstances which might give
rise to any of the foregoing infringements or claims, actions or
proceedings.  The Company and its subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights.
 
SECTION III
 
REPRESENTATIONS, WARRANTIES, COVENANTS
AND AGREEMENTS OF THE PURCHASER
 
The Purchaser represents and warrants to, and covenants and agrees with, the
Company, as of the date hereof, that:
 
A.           Organization.  The Purchaser is, and as of the Closing will be,
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization.
 
B.           Authorization.  The Purchaser has, and as of the Closing will have,
all requisite power and authority to execute, deliver and perform this Agreement
and to consummate the transactions contemplated hereby.  The execution, delivery
and performance of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly and validly authorized by all necessary
action on the part of the Purchaser.  This Agreement has been duly executed and
delivered by the Purchaser and constitutes its legal, valid and binding
obligation, enforceable against the Purchaser in accordance with its terms,
except as the enforceability
 

--------------------------------------------------------------------------------


 
thereof may be limited by bankruptcy, insolvency or other similar laws affecting
the enforceability of creditors' rights in general or by general principles of
equity.
 
C.           No Legal Bar; Conflicts.  Neither the execution and delivery of
this Agreement, nor the consummation by the Purchaser of the transactions
contemplated hereby, violates any law, statute, ordinance, regulation, order,
judgment or decree of any court or governmental agency applicable to the
Purchaser, or violates, or conflicts with, any contract, commitment, agreement,
understanding or arrangement of any kind to which the Purchaser is a party or by
which the Purchaser is bound.
 
D.           No Litigation.  No action, suit or proceeding against the Purchaser
relating to the consummation of any of the transactions contemplated by this
Agreement nor any governmental action against the Purchaser seeking to delay or
enjoin any such transactions is pending or, to the Purchaser's knowledge,
threatened.
 
E.           Investment Intent.  The Purchaser: (i) is an accredited investor
within the meaning of Rule 501(a) under the Securities Act of 1933, as amended
(the "Act"); (ii) is aware of the limits on resale imposed by virtue of the
nature of the transactions contemplated by this Agreement, specifically the
restrictions imposed by Rule 144 of the Act, and is aware that the certificates
representing the Purchaser's respective ownership of the Securities will bear
related restrictive legends; and (iii) except as otherwise set forth herein, is
acquiring the shares of the Company hereunder without registration under the Act
in reliance on the exemption from registration contained in Section 4(2) of the
Act and/or Rule 506 promulgated pursuant to Regulation D of the Act, for
investment for its own account, and not with a view toward, or for sale in
connection with, any distribution thereof, nor with any present intention of
distributing or selling such shares.  The information contained in the
Accredited Investor Questionnaire in the form of Exhibit C attached hereto and
delivered by the Purchaser in connection with this Agreement is true and
complete in all respects.  The Purchaser has been given the opportunity to ask
questions of, and receive answers from, the officers of the Company regarding
the Company, its current and proposed business operations and the Securities,
and the officers of the Company have made available to the Purchaser all
documents and information that the Purchaser has requested relating to an
investment in the Company.  The Purchaser has been given the opportunity to
retain competent legal counsel in connection with the purchase of the Securities
and acknowledges that the Company has relied upon the Purchaser's
representations in this Section 3 in offering and selling the Securities to the
Purchaser.
 
G.           Economic Risk; Restricted Securities.  The Purchaser recognizes
that the investment in the Securities involves a number of significant
risks.  The foregoing, however, does not limit or modify the representations,
warranties and agreements of the Company in Section 2 of this Agreement or the
right of the Purchaser to rely thereon.  The Purchaser is able to bear the
economic risks of an investment in the Securities for an indefinite period of
time, has no need for liquidity in such investment and, at the present time, can
afford a complete loss of such investment.
 
H.           Access to Information.
 

--------------------------------------------------------------------------------


 
(i)  The Purchaser has had access to all reports required to be filed by the
Company (the “SEC Reports”) under the 1934 Act.
 
(ii)  The Purchaser represents that it has had the opportunity to ask questions
of, and receive answers from, the Company regarding the foregoing documents.
 
I.            Suitability.  The Purchaser has carefully considered, and has, to
the extent the Purchaser deems it necessary, discussed with the Purchaser's own
professional legal, tax and financial advisers the suitability of an investment
in the Securities for the Purchaser's particular tax and financial situation,
and the Purchaser has determined that the Securities is a suitable investment.
 
J.            Legend.  The Purchaser acknowledges that the certificates
evidencing the Securities will bear the following legend:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT").  THE SHARES HAVE BEEN ACQUIRED
FOR INVESTMENT AND MAY NOT BE PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER SUCH ACT OR
AN OPINION OF COUNSEL TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER THE
ACT.
 
The Company acknowledges and agrees that Purchaser may from time to time, after
the Closing Date (as defined below), pledge pursuant to a bona fide margin
agreement with a registered broker-dealer, or grant a security interest in some
or all of the Securities to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Act and who agrees in writing to
be bound by the provisions of this Agreement and, if required under the terms of
such arrangement, such Purchaser may transfer pledged or secured Securities to
the pledgees or secured parties. In addition, the Company acknowledges and
agrees that Purchaser may from time to time assign and transfer certain Warrants
to members of Purchaser’s senior management, provided that each such assignee is
an “accredited investor” as defined in Rule 501(a) under the Act and agrees in
writing to be bound by the provisions of this Agreement, Warrant A and/or
Warrant B, as the case may be. Any such assignment, pledge or transfer would not
be subject to approval of the Company and no legal opinion of legal counsel of
the assignee, pledgee, secured party or pledgor shall be required in connection
therewith, provided that any such transfer would comply with applicable federal
and state securities laws.  Further, no notice shall be required of such
pledge.  At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as an assignee, pledgee or secured party
of Securities may reasonably request in connection with an assignment, pledge or
transfer of the Securities.
 
Certificates evidencing the Securities shall not be required to contain such
legend or any other legend (i) following any sale of such Securities pursuant to
Rule 144, (ii) if
 

--------------------------------------------------------------------------------


 
such Securities are eligible for sale under Rule 144, or (iii) such legend is
not required under applicable requirements of the Act (including judicial
interpretations and pronouncements issued by the staff of the SEC), in each such
case (i) through (iii) to the extent reasonably determined by the Company’s
legal counsel.  At such time and to the extent a legend is no longer required
for the Securities, the Company will use its best efforts to no later than five
(5) trading days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a legended certificate representing such Securities
(together with such accompanying documentation or representations as reasonably
required by counsel to the Company) (such fifth trading day, the “Legend Removal
Date”), deliver or cause to be delivered a certificate representing such
Securities that is free from the foregoing legend or any other legend.
 
In addition to a Purchaser’s other available remedies, the Company shall pay to
a Purchaser, in cash, as partial liquidated damages and not as a penalty, for
each $1,000 of Securities (based on the VWAP of the Common Stock on the date
such Securities are submitted to the Company’s transfer agent) delivered for
removal of the restrictive legend and subject to this section, $10 per trading
day (increasing to $20 per trading day five (5) trading days after such damages
have begun to accrue) for each trading day after the second trading day
following the Legend Removal Date until such certificate is delivered without a
legend.  Nothing herein shall limit such Purchaser’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required, and such Purchaser shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.  Notwithstanding
anything herein to the contrary, in no event will the Company be obligated to
make payments to any Purchaser under this section in excess of 5% of the
aggregate amount invested by such Purchaser.
 
The Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section is predicated
upon the Company’s reliance that the Purchaser will sell any Securities pursuant
to either the registration requirements of the Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.
 
K.  Registration of the Securities. The Securities have not been and are not
being registered under the Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred.  The Company and the Purchaser
agree to rely on Rule 144 of the Securities Act, when applicable, in the event a
Purchaser desires to undertake any resale of any of the Securities.
 
SECTION IV
 
THE CLOSING AND CONDITIONS TO CLOSING
 
A.           Time and Place of the Closing.  The closing shall be held at the
offices of Morgan, Lewis & Bockius, 502 Carnegie Center, Princeton, New Jersey
08540 as soon a practicable following the satisfaction of the Company of all of
the conditions to closing, as set forth below,
 

--------------------------------------------------------------------------------


 
(the "Closing Date"), or such other time and place as the Company and the
Purchaser may mutually agree.
 
(i)  Delivery by the Company.  Delivery of the Securities shall be made by the
Company, or by its transfer agent, as applicable, to the Purchaser as soon as
reasonably practicable after the Closing Date by delivering certificates
representing their respective portion of Securities as set forth on the
signature pages attached hereto, each such certificate to be accompanied by any
requisite documentary or transfer tax stamps.
 
(ii)  Other Conditions to Closing.  As of the Closing Date
 
(a)    all requisite action by the Company's Board of Directors shall have been
taken pursuant to the By-Laws of the Company;
 
(b)    The representations and warranties of the Company set forth herein shall
be true and correct; and
 
(c)    the Company shall have obtained the requisite stockholder vote necessary
to legally consummate the transactions contemplated hereby.  Should this
condition to closing no longer be legally necessary, then the parties can
mutually agree to waive this condition to closing.
 
In the event the Company is unable to obtain, if necessary, the requisite
stockholder vote necessary to legally consummate the transactions contemplated
hereby (the "Stockholder Approval”) by December 31, 2009, then the obligations
of the Purchaser and the Company to each other pursuant to this Agreement shall
terminate.   In the event that Stockholder Approval is not obtained by the
Company by December 31, 2009, then the indebtedness shall be reinstated in full
and become due and owing to the Purchaser on December 31, 2009, with interest
thereon at the rate otherwise due under the documents of indebtedness between
the Purchaser and the Company.
 
SECTION V
 
MISCELLANEOUS
 
A.           Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto with respect to the transactions contemplated hereby,
and no modification hereof shall be effective unless in writing and signed by
the party against which it is sought to be enforced.
 
B.           Invalidity, Etc.  If any provision of this Agreement, or the
application of any such provision to any person or circumstance, shall be held
invalid by a court of competent jurisdiction, the remainder of this Agreement,
or the application of such provision to persons or circumstances other than
those as to which it is held invalid, shall not be affected thereby.
 
C.           Headings.  The headings of this Agreement are for convenience of
reference only and are not part of the substance of this Agreement.
 
D.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 

--------------------------------------------------------------------------------


 
E.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware applicable in the case of
agreements made and to be performed entirely within such State, without regard
to principles of conflicts of law, and the parties hereto hereby submit to the
exclusive jurisdiction of the state and federal courts located in the State of
Delaware.
 
F.           Counterparts.  This Agreement may be executed in one or more
identical counterparts, each of which shall be deemed an original but all of
which together will constitute one and the same instrument.
 
* * * * * *
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.
 
COMPANY:
 
 
SENESCO TECHNOLOGIES, INC.
 
 
By:  /s/ Bruce C. Galton

--------------------------------------------------------------------------------

Name:  Bruce C. Galton
Title:    President and Chief Executive Officer
 
 
PURCHASER:
 
 
CATO HOLDING COMPANY
 
 
By:  /s/ Shawn K. Singh, JD 

--------------------------------------------------------------------------------

Name: Shawn K. Singh, JD
Title:   Managing Principal
 
Address:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Telecopy:

--------------------------------------------------------------------------------





(a)
Investment Amount: Purchaser’s cancellation of $175,000 of  the Company’s
indebtedness to Purchaser

 
(b)
Number of shares of Common Stock: 194,444 shares

 
(c)
Warrants to purchase shares of Common Stock:

Warrant A:  175,000 warrant shares
Warrant B:  177,431 warrant shares
 

--------------------------------------------------------------------------------


 
Exhibit A
Form of Warrant
 


 

--------------------------------------------------------------------------------


 
Exhibit B
Form of Warrant


 

--------------------------------------------------------------------------------


 
Exhibit C
Senesco Technologies, Inc.
Confidential Purchaser Questionnaire




Before any sale of securities in the above-captioned Company can be made to you,
this Questionnaire must be completed and returned to Joel Brooks.  Defined terms
herein shall have the same meaning as set forth in the underlying Securities
Purchase Agreement.
 


1.           Please check one of the following that accurately describes your
status as either an accredited investor (Item 1, A through H) or a nonaccredited
investor (Item 2) at the time of your purchase of the securities.  Only
accredited investors may participate in this offering.


(1)           Purchaser is an "accredited investor" as that term is defined in
Regulation D adopted pursuant to the Securities Act of 1933, as amended (the
"Securities Act") (i.e. qualifying for one or more of the categories set forth
below):



 
______
(A)
an individual whose individual net worth, or joint net worth with that
individual's spouse, exceeds $1,000,000;
         
______
(B)
an individual who had an individual income in excess of $200,000 in each of the
last two calendar years or joint income with that person's spouse in excess of
$300,000 in each of those years and who reasonably expects to reach the same
income level in the current calendar year.  For purposes of this offering,
individual income shall equal adjusted gross income, as reported in the
investor's federal income tax return, less any income attributable to a spouse
or to property owned by the spouse, and as may be further adjusted in accordance
with the rules, regulations, and releases of the Securities and Exchange
Commission;
       
 
______
(C)
a bank as defined in Section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity; an
insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 (the
"1940 Act") or a business development company as defined in Section 2(a)(48) of
the 1940 Act; a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; or an employee benefit plan within the meaning of Title
I of the Employee Retirement Income Security Act of 1974 ("ERISA"), if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, insurance company
or registered investment adviser, or if the employee benefit plan has total
assets in excess of $5,000,000 or if a self-directed plan, with investment
decisions made solely by persons that are accredited investors;

 

--------------------------------------------------------------------------------



 
 
______
(D)
a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;



 
______
(E)
an organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the Securities;



 
______
(F)
an entity in which all of the equity owners are accredited investors as set
forth above;



 
______
(G)
a trust (other than a Massachusetts or similar business trust) with total assets
in excess of $5 million, not formed for the specific purpose of investing in the
Company, whose purchase is directed by a person who has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment; or



 
______
(H)
an individual who is a director or executive officer of the Company.





IF YOU ARE NOT AN ACCREDITED INVESTOR AS DESCRIBED ABOVE, PLEASE MARK HERE:


______   (2)  Purchaser is not an accredited investor as set forth in the
criteria in (1) above, but is otherwise equally qualified, sophisticated and
able to make the investment contemplated hereby.


2.           Purchaser has reviewed such Purchaser's financial condition and
commitments, alone and together with Purchaser's advisors, and, based on such
review, Purchaser is satisfied that (a)  Purchaser has adequate means of
providing for Purchaser's financial needs and possible contingencies and has
assets or sources of income which, taken together, are more than sufficient so
that Purchaser could bear the risk of loss of the entire investment in the
Stock, (b) Purchaser has no present or contemplated future need to dispose of
all or any portion of the Securities to satisfy any existing or contemplated
undertaking, need or indebtedness, and (c)  Purchaser is capable of bearing the
economic risk of an investment in the Securities for the indefinite future.


3.           Purchaser understands that the Securities that may be issued to
Purchaser will not have been registered under the Securities Act or any state
securities law by reason of specific exemptions under the provisions thereof
which depend in part upon the other representations and warranties made by
Purchaser in this letter, including Purchaser's state of residency indicated on
the signature page to this letter. Purchaser understands that the Company is
relying upon Purchaser's representations and warranties contained in this letter
for the purpose of determining whether this transaction meets the requirements
for such exemptions. Purchaser will furnish any
 

--------------------------------------------------------------------------------


 
addi­tional information requested by the Company to assure the compliance of
this transaction with applicable federal and state securities laws.
 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------



 
SIGNATURE PAGE TO ACCREDITED INVESTOR QUESTIONNAIRE
 

 

 
PURCHASER:




____________________________________
 
Name (print):_________________________
 


 
State of Residency: ___________________
 


 
Mailing Address:
 
____________________________________
 
____________________________________
 
____________________________________

 

 

--------------------------------------------------------------------------------





